 

Exhibit 10.6

 

CONSENT AGREEMENT

 

This Consent Agreement (this "Agreement"), dated as of April 2, 2014, is made by
and among VILLAGE GREEN OF ANN ARBOR ASSOCIATES, LLC, a Michigan limited
liability company ("Borrower"); BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND II,
LLC, a Delaware limited liability company, and BLUEROCK SPECIAL OPPORTUNITY
+INCOME FUND III, LLC, a Delaware limited liability company (collectively,
"Transferor"); BRO ANN ARBOR LLC, a Delaware limited liability company
("Transferee"); BLUEROCK RESIDENTIAL HOLDINGS, L.P., a Delaware limited
partnership, and BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland corporation
(collectively, "Replacement Guarantor"); JONATHAN HOLTZMAN, an individual
("Remaining Guarantor"); and DEUTSCHE BANK TRUST COMPANY AMERICAS, AS TRUSTEE
FOR THE REGISTERED HOLDERS OF WELLS FARGO COMMERCIAL MORTGAGE SECURITIES INC.
MULTIFAMILY MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2013-K26, its successors
and assigns ("Lender"), with reference to the following facts:

 

RECITALS

 

A.           Borrower is the owner of certain property located in Washtenaw
County, Michigan, commonly known as 459 Village Green Blvd., Ann Arbor, MI 48105
which is more particularly described in the Security Instrument (defined below).
Such real property, together with all improvements, fixtures and personal
property located thereon, is collectively referred to as the "Property."
Further, as used herein, the term "Property" shall mean the Property or, where
applicable, such interest therein owned by the Transferor.

 

B.           Lender is the owner and holder of certain documents evidencing and
securing a loan (the "Loan") made by KeyCorp Real Estate Capital Markets, Inc.
("Original Lender") to Borrower, including, without limitation, the following:

 

1.          Multifamily Loan and Security Agreement dated September 12, 2012
between Borrower and Original Lender (the "Loan Agreement");

 

2.          Multifamily Note dated September 12, 2012, in the original principal
amount of $43,200,000, executed by Borrower, as maker, in favor of Original
Lender, as payee (the "Note");

 

3.          Multifamily Mortgage dated as of September 12, 2012 executed by
Borrower in favor of Original Lender (the "Security Instrument") and recorded
September 14, 2012 as Document No. 6094261, L: 4927 P: 766 in Washtenaw County,
Michigan;

 

4.          Guaranty dated September 12, 2012 executed by Transferor and
Remaining Guarantor in favor of Original Lender (the "Guaranty"); and

 

5.          Assignment of Management Agreement and Subordination of Management
Fees dated September 12, 2012 executed by Borrower, Original Lender and Village
Green Management Company LLC (the "Assignment of Management Agreement").

 



1

 



 

The foregoing and all other documents and instruments evidencing and/or securing
the Note which have been executed on or before the date hereof by Borrower or
others in connection with or related to the Loan, including any assignments of
leases and rents, other assignments, security agreements, financing statements,
guaranties, indemnity agreements, cash management agreements, letters of credit,
escrow agreements or escrow/holdback arrangements, together with all amendments,
modifications, substitutions or replacements thereof, are sometimes herein
collectively referred to as the "Original Loan Documents."

 

C.           Lender and KeyBank National Association, as servicer ("Servicer"),
entered into a certain Pooling and Servicing Agreement pursuant to which Lender,
among other things, authorized Servicer to act on Lender's behalf and as
Lender's agent with respect to the subject matter hereof.

 

D.           Borrower has requested Lender's consent to the transfer of 97.2168%
of the membership interest in BR VG Ann Arbor JV Member, LLC ("BR VG"), the
co-manager of Borrower, by Transferor to Transferee (collectively, the
"Transfer").

 

E.           Without the consent of the Lender, the Transfer would constitute a
default under the Original Loan Documents. Subject to the terms and conditions
of this Agreement, Lender has agreed to consent to the Transfer.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree as follows:

 

1.          CONSENT. Subject to satisfaction of all of the conditions contained
herein, Lender consents to the Transfer and waives any right to declare an event
of default under the Original Loan Documents based on such Transfer. This
consent is strictly limited to the Transfer described in this Agreement. This
Agreement shall not constitute a waiver or modification of any requirement of
obtaining Lender’s consent to any future transfer of the beneficial ownership
interests in Borrower, or the Property or any portion thereof or interest
therein, nor shall it constitute a modification of the terms, provisions, or
requirements in the Original Loan Documents in any respect except as expressly
provided herein. Borrower, Remaining Guarantor and Replacement Guarantor
specifically acknowledge that any subsequent transfer of any interest in
Borrower or the Property in violation of the Original Loan Documents shall be a
default thereunder. The Original Loan Documents are hereby ratified and, except
as expressly modified in this Agreement, remain unmodified and are in full force
and effect.

 



2

 





 

2.          ASSUMPTION AND RELEASE.

 

(i)          Replacement Guarantor hereby assumes and agrees to perform all of
the obligations of the Guarantor under (and as defined in) the Guaranty, a copy
of which Replacement Guarantor hereby acknowledges having received, and to be
bound by, comply with and perform each and every covenant, condition, agreement,
representation, warranty, waiver, consent, acknowledgment and obligation of the
Guarantor under the Guaranty with the same force and effect as if Replacement
Guarantor itself had executed and delivered the Guaranty. Replacement Guarantor
shall henceforth be deemed to be a Guarantor under the Guaranty and each of the
other Loan Documents, and shall be jointly and severally- liable with Remaining
Guarantor for the obligations of the Guarantor thereunder. Without limiting the
generality of the foregoing, Replacement Guarantor's assumption includes the
assumption of all obligations, liabilities, and waivers set forth in the
Guaranty. The foregoing assumption by Replacement Guarantor is absolute and
unconditional.

 

(ii)         Transferor is hereby released from liability under the Guaranty as
to acts, events or omissions occurring or obligations arising after the date of
this Agreement; provided, however, such release shall not apply to acts, events
or omissions which occurred prior to the date of this Agreement, whether or not
the effects of or damages from such acts, events or omissions are apparent or
ascertainable as of the date of this Agreement.

 

3.          RATIFICATION, ESTOPPEL AND RELEASE.

 

(a)          Borrower hereby ratifies and reaffirms (i) each grant, pledge,
assignment and conveyance to Lender (as the current holder of the Note and
assignee of Original Lender) of a lien on, pledge of and security interest in
the Property pursuant to the terms of the Security Instrument and other Original
Loan Documents, including all rights, interests and property hereafter acquired,
and all products and proceeds thereof and additions and accessions thereto, and
(ii) that as of the date of this Agreement, all of the material terms,
representations, warranties, covenants and provisions of the Original Loan
Documents remain in full force and effect, without modification, except as
necessary to implement the terms and provisions of this Agreement.

 

(b)          Remaining Guarantor hereby ratifies and reaffirms that as of the
date of this Agreement, all of the material terms, representations, warranties,
covenants and provisions of the Guaranty remain in full force and effect, and·
are true and correct with respect to Remaining Guarantor as "Guarantor"
thereunder, without modification, except as necessary to implement the terms and
provisions hereof.

 

(c)          The parties hereto acknowledge that as of March 31, 2014, (i) the
outstanding principal amount of $43,200,000.00 was justly owing on account of
the Note and interest thereon has been paid through February 28, 2014 and (ii)
the balance of each of the escrow and/or reserve accounts held by Lender was:

 

Replacement  Reserve Escrow:   $ 31,410.44             Repair Reserve Escrow:  
$ 0             Insurance Escrow:   $ 42,271.09             Tax Escrow:   $
144,285.18  

 



3

 





 

(d)          Borrower, Transferor, Transferee, Remaining Guarantor and
Replacement Guarantor (each a "Transaction Party" and collectively, the
"Transaction Parties") hereby remise, release and forever discharge Lender and
all of Lender's officers, directors, agents, loan servicing agents, special
servicing agents, employees, attorneys, subsidiaries, affiliates, successors,
assigns and any other person or entity acting for or on behalf of Lender
(collectively, the "Released Lender Parties"), of and from any and all actions,
causes of action, damages, demands, costs, expenses, claims, indebtedness,
liabilities and obligations, and further waive any and all defenses and setoffs,
whether such claims, defenses and setoffs are known or unknown, disclosed or
undisclosed, whether in law or in equity, and relating, in any manner
whatsoever, to this Agreement, the Loan, the Note or any of the other Original
Loan Documents or the Property in connection with any matter arising prior to
the date of this Agreement. Transaction Parties acknowledge that, subsequent to
the execution of this Agreement, they may discover claims that are unknown or
unanticipated at the time this Agreement was executed, including unknown or
unanticipated claims that arose from, are based upon, or relate to, matters for
which the release is given the Released Lender Parties in this subparagraph, and
that, if known on the date it executed this Agreement, may have materially
affected its decision to execute this Agreement. Transaction Parties acknowledge
that each is assuming the risk of such unknown or unanticipated claims and
agrees that this Agreement applies thereto. Transaction Parties expressly waive
the benefits of any applicable statutory provision prohibiting, conditioning or
restricting the release of unknown or future claims or any of the claims being
released pursuant to this Agreement.

 

(e)          Transaction Parties acknowledge and agree that all waivers,
discharges and releases herein contained are a material inducement for Lender
entering into this Agreement, and constitute an essential part of the
consideration bargained for and received by Lender under this Agreement.

 

4.          CONDITIONS. In addition to any other conditions set forth herein or
required by Lender, the following are conditions precedent that must be
satisfied prior to the closing of the Transfer (the "Closing"):

 

(a)          The execution, acknowledgment and delivery of this Agreement by all
of the Transaction Parties concurrently with the Closing, and the execution,
acknowledgement and delivery of all other agreements, instruments and documents
required by Lender hereunder concurrently with and in connection with the
Closing.

 

(b)          Lender's receipt and approval of all documents listed on the
checklist provided by Lender to Transaction Parties.

 

(c)          The satisfaction of all other conditions contained in the approval
letter issued by the Lender in connection with the Transfer (if any).

 

(d)          Lender's receipt of all of the costs and expenses as set forth in
Section 7 below.

 



4

 



  

5.          REPRESENTATIONS AND WARRANTIES.

 

(a)          In addition to all representations and warranties in the Original
Loan Documents, each Transaction Party represents and warrants as to itself
that:

 

(i)          it has full power, authority, legal right and capacity to execute,
deliver and perform its obligations under this Agreement and the other Original
Loan Documents to which it is a party;

 

(ii)         the Original Loan Documents to which it is a party, including,
without limitation, this Agreement, constitute valid, enforceable and binding
obligations of such party;

 

(iii)        if an entity, it is duly organized, validly existing and in good
standing under the laws of its state of organization; and

 

(iv)        as of the date of this Agreement, there are no counterclaims,
defenses or offsets of any nature whatsoever to any of its obligations under the
Original Loan Documents to which it is a party.

 

(b)          Borrower further represents and warrants that any funds used by
Borrower in connection with the Closing of the Transfer have been contributed as
capital contributions and are not secured directly or indirectly by an interest
in Borrower or any other collateral that has been assigned to Lender under the
Loan.

 

(c)          Remaining Guarantor and Replacement Guarantor each further
represents and warrants, on behalf of itself only, that its financial position
as of the date hereof has not significantly deteriorated from the financial
position reflected on financial statements previously provided by it to Lender.

 

6.          FURTHER DOCUMENTS AND ASSURANCES. The Transaction Parties hereby
agree to execute and deliver to Lender, and authorize the filing and/or
recording by Lender of, any and all further documents and instruments reasonably
required by Lender to effectuate the transaction contemplated by this Agreement,
to create, perfect and/or modify the liens and security interests granted to
Lender under the Original Loan Documents and/or to give effect to the terms and
provisions of this Agreement, including, without limitation, appropriate UCC
financing statements or amendments . Without limiting the generality of the
foregoing, on or before the date of this Agreement, Lender shall be furnished
with the following: (i) certified copies of all documents relating to the
organization and formation of any Transaction Party as reasonably required by
Lender, together with all appropriate original documentation evidencing said
Transaction Party's capacity and good standing; (ii) appropriate documentation
evidencing the qualification of the signers to execute this Agreement; (iii)
such legal opinions as may be reasonably required by Lender; (iv) if requested
title endorsements to Lender's title insurance policy or a replacement Lender's
title insurance policy providing the equivalent coverage; (v) if requested
evidence that all insurance required under the Loan Documents is current; (vi)
if requested all documentation relating to the management of the Property and
the assignment and subordination of any management agreement to Lender; and
(vii) evidence of payment of all fees, costs and expenses required by Section 7
hereof. All of the foregoing shall be in form and substance satisfactory to
Lender in its sole discretion.

 



5

 





 

7.          COSTS AND EXPENSES. Borrower hereby agrees to pay any and all
out-of- pocket fees, costs and expenses, including but not limited to reasonable
attorneys' fees and the premium for endorsements to Lender's title insurance
policy or a replacement Lender's title insurance policy, if any, incurred by
Lender in connection with the negotiation, preparation, filing and/or recording
of this Agreement and all other documents and instruments executed pursuant to
this Agreement and/or to create, perfect or modify the liens, security
interests, assignments and/or pledges contemplated hereunder. Concurrently with
the execution of this Agreement, Borrower shall pay Lender a transfer fee of 1 %
of the outstanding principal balance of the Note, in addition to all other costs
and expenses for which Borrower is responsible pursuant to this Section 7.

 

8.          NO RELIANCE. The Transaction Parties acknowledge that in
consummation of this Agreement, the Transaction Parties have not relied on any
representations by Lender regarding the Property, the title thereto or any other
matter except as may be specifically set forth in this Agreement.

 

9.          MISCELLANEOUS.

 

(a)          This Agreement shall be binding upon the parties hereto and their
respective heirs, executors, personal and legal representatives, successors and
assigns.

 

(b)          Wherever Lender's judgment, consent or approval is required under
this Agreement, or Lender shall have an option, election or right of
determination under this Agreement that something is satisfactory or not
("Decision Power"), such Decision Power shall be exercised in the sole and
absolute discretion of Lender unless otherwise expressly stated to be reasonably
exercised.

 

(c)          If any term, covenant or condition of this Agreement shall be held
to be invalid, illegal or unenforceable in any respect, the validity or
enforceability of the remaining provisions shall not in any way be affected.

 

(d)          This Agreement, and any provisions hereof, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of any party hereto, but only by an agreement
in writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.

 

(e)          The following rules of construction are applicable for the purposes
of this Agreement and all documents and instruments supplemental hereto unless
the context clearly requires otherwise: All references herein to numbered or
lettered Sections or to numbered or lettered Schedules or Exhibits are
references to the Sections hereof and the Schedules and Exhibits annexed hereto
or otherwise identified in connection herewith. The terms "include,"
"including," and similar terms shall be construed as if followed by the phrase
"without being limited to." Words of masculine, feminine or neuter gender shall
mean and include the correlative words of the other genders, and words importing
the singular number shall mean and include the plural, and vice versa. The term
"person," when used herein, means any natural person, corporation, general or
limited partnership, limited liability company, association, joint venture,
trust, estate, governmental authority or other legal entity, in each case
whether in its own or a representative capacity. No inference in favor of or
against any party hereto shall be drawn from the fact that such party has
drafted any portion of this Agreement.

 



6

 



 

10.         GOVERNING LAW. This Agreement shall be governed by the law of the
state in which that portion of the Property which constitutes real property is
located ("Governing State").

 

11.         VENUE. THE TRANSACTION PARTIES HEREBY CONSENT TO PERSONAL
JURISDICTION IN THE GOVERNING STATE. JURISDICTION AND VENUE OF ANY ACTION
BROUGHT TO ENFORCE THIS AGREEMENT OR ANY OTHER ORIGINAL LOAN DOCUMENT OR ANY
ACTION RELATING TO THE LOAN OR THE RELATIONSHIPS CREATED BY OR UNDER THE
ORIGINAL LOAN DOCUMENTS ("ACTION") SHALL, AT THE ELECTION OF LENDER, BE IN (AND
IF ANY ACTION IS ORIGINALLY BROUGHT IN ANOTHER VENUE, THE ACTION SHALL AT THE
ELECTION OF LENDER BE TRANSFERRED TO) A STATE OR FEDERAL COURT OF APPROPRIATE
JURISDICTION LOCATED IN THE GOVERNING STATE. THE TRANSACTION PARTIES HEREBY
CONSENT AND SUBMIT TO THE PERSONAL JURISDICTION OF THE STATE COURTS OF THE
GOVERNING STATE AND OF FEDERAL COURTS LOCATED IN THE GOVERNING STATE IN
CONNECTION WITH ANY ACTION AND HEREBY WAIVE ANY AND ALL PERSONAL RIGHTS UNDER
THE LAWS OF ANY OTHER STATE TO OBJECT TO JURISDICTION WITHIN THE GOVERNING STATE
FOR PURPOSES OF ANY ACTION. The Transaction Parties hereby waive and agree not
to assert, as a defense to any Action or a motion to transfer venue of any
Action, (i) any claim that it is not subject to such jurisdiction; (ii) any
claim that any Action may not be brought against it or is not maintainable in
those courts or that this Agreement may not be enforced in or by those courts,
or that it is exempt or immune from execution; (iii) that the Action is brought
in an inconvenient forum; or (iv) that the venue for the Action is in any way
improper.

 

12.         COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

13.         NO IMPAIRMENT. All of the Property described in the Security
Instrument and the other Original Loan Documents shall remain in all respects
subject to the lien, charge and encumbrance of the Security Instrument and the
other Original Loan Documents. Nothing in this Agreement shall be deemed to or
shall in any manner prejudice or impair any of the Original Loan Documents or
any security granted or held by Lender for the Loan or the original priority of
the Security Instrument or any of the other Original Loan Documents. This
Agreement shall not be deemed to be nor shall it constitute any alteration,
waiver, annulment or variation of the lien and encumbrance of the Security
Instrument or any of the other Original Loan Documents or the terms and
conditions of or any rights, powers or remedies under such documents, except as
expressly set forth herein.

 



7

 



 

14.         NOTICE. Any notice required or permitted to be given under this
Agreement or under any of the other Original Loan Documents must be in writing
and given (a) by depositing the same in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested; (b) by delivering the same in person to such party; (c) by
transmitting a facsimile copy to the correct facsimile phone number of the
intended recipient; or (d) by depositing the same into the custody of a
nationally recognized overnight delivery service addressed to the party to be
notified. In the event of mailing, notices shall be deemed effective three (3)
days after posting; in the event of overnight delivery, notices shall be deemed
effective on the next business day following deposit with the delivery service;
and in the event of personal service or facsimile transmissions, notices shall
be deemed effective when delivered. For purposes of notice, the addresses of the
parties shall be as follows, and the Original Loan Documents are hereby amended
to include the addresses set forth below:

 

Borrower: Village Green of Ann Arbor Associates, LLC   c/o Bluerock Real Estate
  712 Fifth Ave, 9th Floor   New York, New York 10019   Facsimile: (646)
278-4234   Attn: Jordan Ruddy and     Michael L. Konig, Esq.       Jonathan
Holtzman   30833 Northwestern Highway, Suite 300   Farmington Hills, Michigan
48334 With a copy of any notice   to Borrower to: Robert G. Boyle, Jr.  
Hirschler Fleischer   2100 East Cary St.   Richmond, Virginia 23218   Facsimile:
(804) 644-0957     Lender: c/o KeyBank National Association   11501 Outlook
Street, Suite 300   Overland Park, Kansas 66211   Facsimile:  (877) 379-1625
With a copy of any notice   to Lender to: Daniel Flanigan, Esq.   Polsinelli PC
  900 W. 48th Place, Suite 900   Kansas City, Missouri 64112   Facsimile:  (816)
753-1536     Transferor: c/o Bluerock Real Estate   712 Fifth Ave, 9th Floor  
New York, New York 10019   Facsimile: (646) 278-4234   Attn: Jordan Ruddy and  
  Michael L. Konig, Esq.

 



8

 



 

With a copy of any notice   to Transferor to: Robert G. Boyle, Jr.   Hirschler
Fleischer   2100 East Cary St.   Richmond, Virginia 23218   Facsimile: (804)
644-0957     Transferee: c/o Bluerock Real Estate   712 Fifth Ave, 9th Floor  
New York, New York 10019   Facsimile: (646) 278-4234   Attn: Jordan Ruddy and  
  Michael L. Konig, Esq.     With a copy of any notice   to the above to: Robert
G. Boyle, Jr.   Hirschler Fleischer   2100 East Cary St.   Richmond, Virginia
23218   Facsimile: (804) 644-0957

  

15.         WAIVER OF TRIAL BY JURY. THE TRANSACTION PARTIES AND LENDER EACH
HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, THE SECURITY
INSTRUMENT, THE NOTE OR THE OTHER ORIGINAL LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIYER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY THE TRANSACTION
PARTIES AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH RIGHT TO TRIAL BY JURY WOULD OTHERWISE ACCRUE. THE
TRANSACTION PARTIES AND LENDER EACH ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS
SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIYER BY EACH OTHER.

 

16.         MODIFICATIONS TO LOAN AGREEMENT

 

1.   The Rider - Limited Partner of Mon-Managing Member is hereby amended by
deleting the existing introductory paragraph (f) and subparagraphs (i) and (ii)
and inserting:

 



9

 



 

(f)Limited Partner or Non-Managing Member Transfer. A direct or indirect
Transfer that results in the cumulative Transfer of more than 50% and up to 100%
of the (i) membership interests in BRG Ann Arbor, LLC or (ii) limited
partnership interests in Bluerock Residential Holdings L.P. ("Investor
Interest") to Bluerock Residential Growth REIT, Inc. ("REIT") or any entity
wholly owned and controlled by REIT ("Investor Interest Transfer"), provided
that each of the following conditions is satisfied:

 

(i)Borrower provides Lender with prior Notice of the proposed Investor Interest
Transfer and pays to Lender the Transfer Review Fee.

 

(ii)Either directly or indirectly, the REIT manages the day-to-day operations of
the applicable entity."

 

2.          Exhibit H to Loan Agreement is hereby deleted and the Exhibit H
attached to this Agreement is substituted in its place.

 

3.          Exhibit I to Loan Agreement is hereby amended by deleting "Bluerock
Special Opportunity + Income Fund II, LLC, a Delaware limited liability company"
and "Bluerock Special Opportunity + Income Fund III, LLC, a Delaware limited
liability company" from both the lists of Designated Entities for Transfers and
Guarantors and inserting "Bluerock Residential Growth REIT, Inc., a Maryland
corporation" and "Bluerock Residential Holdings, L.P., a Delaware limited
partnership" on both lists.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 



10

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

BORROWER: VILLAGE GREEN OF ANN ARBOR   ASSOCIATES, LLC, a Michigan limited
liability company,         By: JH Village Green LLC,     a Delaware limited
liability company, Co-Manager           By: /s/ Jonathan Holtzman     Jonathan
Holtzman, Sole Member

 

STATE OF MICHIGAN )   ) SS. COUNTY OF OAKLAND )

 

The foregoing instrument was acknowledged before me on March 24, 2014, by
Jonathan Holtzman, the Sole Member on behalf of JH Village Green LLC, a Delaware
limited liability company, as Co-Manager of Village Green of Ann Arbor
Associates, LLC, a Michigan limited liability company, on behalf of said limited
liability company.

 

  /s/ Cheryl L. Imrick   Notary Public   Printed Name: Cheryl L. Imrick   My
Commission Expires: 11/21/2018

 

  CHERYL L. IMRICK   NOTARY PUBLIC, STATE OF MI   COUNTY OF MACOMB   MY
COMMISSION EXPIRES Nov. 21, 2016   ACTING IN COUNTY OF OAKLAND

 

Signature Page to Consent Agreement

 



 

 



  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

TRANSFEROR: BLUEROCK SPECIAL OPPORTUNITY   + INCOME FUND II, LLC,   a Delaware
limited liability company       By: BR SOIF II Manager, LLC, a Delaware limited
liability company, Manager           By: /s/ Jordan Ruddy     Name: Jordan Ruddy
    Its: Anthorized Signatory

 

STATE OF NEW YORK   )     ) SS. COUNTY OF New York   )  

 

The forgoing instrument was acknowledged before me on April 1, 2014, by Jordan
Ruddy, the Authorized Signatory on behalf of BR SOIF II Manager, LLC, a Delaware
limited liability company, as Manager of Bluerock Special Opportunity + Income
Fund II, LLC, a Delaware limited liability company, on behalf of said limited
liability company.

 

  /s/ Dale Pozzi   Notary Public DALE POZZI   NOTARY PUBLIC-STATE OF NEW YORK
Printed Name: Dale Pozzi No. 01PO6275397 My Commission Expires: Jan 28, 2017
Qualified In New York County   My Commission Expires January 28, 2017  

 

Signature Page to Consent Agreement

 



 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

TRANSFEROR: BLUEROCK SPECIAL OPPORTUNITY   + INCOME FUND III, LLC,   a Delaware
limited liability company         By: BR SOIF III Manager, LLC,     a Delaware
limited liability
company, Manager           By: /s/ Jordan Ruddy     Name: Jordan Ruddy     Its:
Anthorized Signatory

 

STATE OF NEW YORK     )     ) SS. COUNTY OF New York      )  

 

The forgoing instrument was acknowledged before me on April 1, 2014, by Jordan
Ruddy, the Authorized Signatory on behalf of BR SOIF III Manager, LLC, a
Delaware limited liability company, as Manager of Bluerock Special Opportunity +
Income Fund III, LLC, a Delaware limited liability company, on behalf of said
limited liability company.

 

  /s/ Dale Pozzi   Notary Public DALE POZZI   NOTARY PUBLIC-STATE OF NEW YORK
Printed Name: Dale Pozzi No. 01PO6275397 My Commission Expires: Jan 28, 2017
Qualified In New York County   My Commission Expires January 28, 2017  

 

Signature Page to Consent Agreement

 



 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

TRANSFEREE: BRG ANN ARBOR, LLC,   a Delaware limited liability company       By:
Bluerock Residential Holdings, L.P.,     a Delaware limited partnership, Sole
Member             By: Bluerock Residential Growth REIT, Inc.,       a Maryland
corporation, General Partner               By: /s/ Christopher J. Vohs      
Name: Christopher J. Vohs       Title: CAO/Tres.

 



STATE OF New York        )   ) ss. COUNTY OF New York )



  

This instrument was acknowledged before me Dale Pozzi on April 1, 2014, by
Christopher Vohs, as CAO/Tres. of Bluerock Residential Growth REIT, Inc., a
Maryland corporation, General Partner of Bluerock Residential Holdings, L.P., a
Delaware limited partnership, the Sole Member of BRG ANN ARBOR, LLC, a Delaware
limited liability company.

 

  /s/ Dale Pozzi   Notary Public DALE POZZI Printed Name: Dale Pozzi NOTARY
PUBLIC-STATE OF NEW YORK My Commission Expires: Jan 28, 2017 No. 01PO6275397
Qualified In New York County   My Commission Expires January 28, 2017  

 

Signature Page to Consent Agreement

 



 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

REMAINING GUARANTOR:         /s/ Jonathan Holtzman   JONATHAN HOLTZMAN

 

STATE OF Michigan              )   ) ss. COUNTY OF Oakland           )

 

This instrument was acknowledged before me on March 24, 2014, by JONATHAN
HOLTZMAN.

 

  /s/ Cheryl L. Imrick   Notary Public   Printed Name: Cheryl L. Imrick   My
Commission Expires: 11/21/2018

 

  CHERYL L. IMRICK   NOTARY PUBLIC, STATE OF MI   COUNTY OF MACOMB   MY
COMMISSION EXPIRES Nov. 21, 2016   ACTING IN COUNTY OF OAKLAND

 

Signature Page to Consent Agreement

 



 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

REPLACEMENT   GUARANTOR: BLUEROCK RESIDENTIAL HOLDINGS, L.P.,   a Delaware
limited partnership         By: Bluerock Residential Growth REIT, Inc.,
a Maryland corporation,     its general partner           By: /s/ Christopher J.
Vohs     Name: Christopher J. Vohs     Title: CAO/Tres.

 

STATE OF New York___  )     ) ss. COUNTY OF New York    )  

 

This instrument was acknowledged before me on April 1, 2014, by Christopher Vohs
as CAO/Tres. of Bluerock Residential Growth REIT, Inc., a Maryland corporation,
General Partner of Bluerock Residential Holdings, L.P., a Delaware limited
liability company.

 

  /s/ Dale Pozzi   Notary Public DALE POZZI Printed Name: Dale Pozzi NOTARY
PUBLIC-STATE OF NEW YORK My Commission Expires: Jan 28, 2017 No. 01PO6275397
Qualified In New York County   My Commission Expires January 28, 2017  

 

Signature Page to Consent Agreement

 



 

 





 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

REPLACEMENT GUARANTOR: BLUEROCK  RESIDENTIAL  GROWTH REIT, INC., a Maryland
corporation       By: /s/ Christopher J. Vohs    Name: Christopher J. Vohs  
Title: CAO/Tres. 



  

STATE OF New York       )   ) ss. COUNTY OF New York     )

 

This instrument was acknowledged before me on April 1, 2014, by Christopher
Vohs, as CAO/Tres. of Bluerock Residential Growth, Inc., a Maryland corporation.

 

  /s/ Dale Pozzi   Notary Public DALE POZZI Printed Name: Dale Pozzi NOTARY
PUBLIC-STATE OF NEW YORK My Commission Expires: Jan 28, 2017 No. 01PO6275397
Qualified In New York County   My Commission Expires January 28, 2017  

 

Signature Page to Consent Agreement

 



 

